Exhibit 10.1
VOTING AGREEMENT
     This Voting Agreement (“Agreement”) is entered into as of July 21, 2008, by
and between Brocade Communications Systems, Inc., a Delaware corporation
(“Parent”), and the undersigned stockholder (“Stockholder”) of Foundry Networks,
Inc., a Delaware corporation (the “Company”).
Recitals
     A. Stockholder Owns certain securities of the Company.
     B. Parent, Falcon Acquisition Sub, Inc., a Delaware corporation (“Merger
Sub”), and the Company are entering into an Agreement and Plan of Merger of even
date herewith (the “Merger Agreement”) which provides (subject to the conditions
set forth therein) for the merger of Merger Sub into the Company (the “Merger”).
     C. In the Merger, each outstanding share of common stock of the Company is
to be converted into the right to receive the consideration set forth in the
Merger Agreement.
     D. Stockholder is entering into this Agreement in order to induce Parent to
enter into the Merger Agreement.
Agreement
     The parties to this Agreement, intending to be legally bound, agree as
follows:
SECTION 1. Certain Definitions
     For purposes of this Agreement:
     (a) “Company Common Stock” shall mean the common stock, par value $0.0001
per share, of the Company.
     (b) Stockholder shall be deemed to “Own” or to have acquired “Ownership” of
a security if Stockholder: (i) is the record owner of such security; or (ii) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) of such security.
     (c) “Specified Period” shall mean the period commencing on the date of this
Agreement and ending on the Termination Date.
     (d) “Subject Securities” shall mean: (i) all securities of the Company
(including all shares of Company Common Stock and all options, warrants and
other rights to acquire shares of Company Common Stock) Owned by Stockholder as
of the date of this Agreement; and (ii) all additional securities of the Company
(including all additional shares of Company Common Stock and all additional
options, warrants and other rights to acquire shares of

 



--------------------------------------------------------------------------------



 



Company Common Stock) of which Stockholder acquires Ownership during the
Specified Period; provided, that any Subject Securities transferred as permitted
in Section 2.3 shall from and after such transfer cease to be Subject Securities
of Stockholder (but shall thereafter be “Subject Securities” under the similar
Voting Agreement entered into by the transferee of such securities).
     (e) “Termination Date” shall mean the earliest of (i) the date upon which
the Merger Agreement is validly terminated in accordance with its terms,
(ii) the Effective Time, (iii) the date upon which the parties hereto agree in
writing to terminate this Agreement; or (iv) any amendment to the Merger
Agreement that results in a decrease in the “Merger Consideration” as set forth
in the Merger Agreement (which shall be deemed to exclude any change in the
proportionate form of consideration (between cash and shares of Parent Common
Stock) to be paid and issued by Parent in the Merger that is intended to
maintain the aggregate value of the Merger Consideration, calculated at the time
of such amendment); provided, however, that if at or prior to the time the
Termination Date would otherwise occur, Parent and Stockholder enter into any
amendment or extension of this Agreement that extends the Termination Date to a
later date, the “Termination Date” shall not be deemed to have occurred until
the date designated as the Termination Date in such amendment or extension.
     (f) A Person shall be deemed to have a effected a “Transfer” of a security
if such Person directly or indirectly: (i) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security to any Person other than Parent (provided that the exercise by
Stockholder of any Company Option held by Stockholder shall not be deemed a
Transfer hereunder); or (ii) enters into an agreement or commitment
contemplating the possible sale of, pledge of, encumbrance of, grant of an
option with respect to, transfer of or disposition of such security or any
interest therein to any Person other than Parent.
     (g) Capitalized terms used but not otherwise defined in this Agreement have
the meanings assigned to such terms in the Merger Agreement.
SECTION 2. Transfer of Subject Securities and Voting Rights
     2.1 Restriction on Transfer of Subject Securities. Subject to Section 2.3,
during the Specified Period, Stockholder shall not, directly or indirectly,
cause or permit any Transfer of any of the Subject Securities to be effected.
     2.2 Restriction on Transfer of Voting Rights. During the Specified Period,
Stockholder shall not: (a) deposit any Subject Securities into a voting trust;
or (b) grant a proxy or enter into a voting agreement or similar agreement
(other than this Agreement) with respect to any of the Subject Securities, in
each case in a manner which would or would reasonably be expected to (i) prevent
or materially hinder the ability of Stockholder to perform any of Stockholder’s
obligations hereunder, (ii) limit or reduce any of the rights of Parent
hereunder or (iii) be inconsistent with any of the terms of this Agreement.
     2.3 Permitted Transfers. Section 2.1 shall not prohibit a transfer of
Subject Securities by Stockholder (a) to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family, (b) upon the death

2



--------------------------------------------------------------------------------



 



of Stockholder, (c) in connection with or for the purpose of personal
tax-planning or (d) to a charitable organization qualified under
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended; provided,
however, that a transfer referred to in this Section 2.3 shall be permitted only
if, as a precondition to such transfer, the transferee agrees in writing to be
bound by all of the terms of this Agreement.
SECTION 3. Voting of Shares; Proxy;
     3.1 Voting Covenant. Stockholder hereby agrees that, during the Specified
Period, at any meeting of the stockholders of the Company, however called, and
in any written action by consent of stockholders of the Company, unless
otherwise directed in writing by Parent and to the extent not voted by the
Person(s) appointed pursuant to Section 3.2 hereof, Stockholder shall vote all
shares of Company Common Stock owned of record by Stockholder and all other
Subject Securities (to the fullest extent of the Stockholder’s right to do so):
          (a) in favor of the adoption of the Merger Agreement, in favor of the
Merger and in favor of any other action reasonably necessary to facilitate the
Merger; and
          (b) against the following actions (other than the Merger and the
transactions contemplated by the Merger Agreement): (A) any reorganization,
recapitalization, dissolution or liquidation of the Company or any subsidiary of
the Company; and (B) any Acquisition Proposal (including any Superior Offer) and
any other action that is intended, or that would reasonably be expected, to
impede, interfere with, discourage, frustrate, delay, postpone, prevent or
adversely affect the Merger or any of the other transactions contemplated by the
Merger Agreement.
During the Specified Period, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with clause “(a)” or clause “(b)” of the preceding sentence.
Notwithstanding anything to the contrary set forth in this Agreement, nothing in
this Agreement shall limit or restrict Stockholder from (i) acting in
Stockholder’s capacity as a director or officer of the Company; or (ii) voting
in Stockholder’s sole discretion on any matter other than the matters referred
to in this Section 3.1.
     3.2 Proxy.
          (a) Contemporaneously with the execution of this Agreement:
(i) Stockholder shall deliver to Parent a proxy in the form attached to this
Agreement as Exhibit A, which shall be irrevocable to the fullest extent
permitted by law (at all times prior to the Termination Date) with respect to
the shares referred to therein (the “Proxy”); and (ii) if applicable,
Stockholder shall cause to be delivered to Parent an additional proxy (in the
form attached hereto as Exhibit A) executed on behalf of the record owner of any
outstanding shares of Company Common Stock that are owned beneficially (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934), but not of
record, by Stockholder.
          (b) Stockholder hereby revokes any and all prior proxies or powers of
attorney given by the Stockholder with respect to the voting of any Subject
Securities inconsistent with the terms of Section 3.1 hereof and agrees not to
grant any subsequent proxies

3



--------------------------------------------------------------------------------



 



or powers of attorney with respect to the voting of any Subject Securities
inconsistent with the terms of Section 3.1 until after the Termination Date.
SECTION 4. Waiver of Appraisal Rights
     Stockholder hereby irrevocably and unconditionally waives, and agrees to
cause to be waived and to prevent the exercise of, with respect to any shares of
Company Common Stock Owned by Stockholder, any rights of appraisal, any
dissenters’ rights and any similar rights relating to the Merger that
Stockholder or any other Person who is the record owner of such shares of
Company Common Stock Owned by Stockholder may have by virtue of any shares of
such Company Common Stock; provided, however, that in the event that the
Termination Date shall occur prior to the consummation of the Merger, such
waiver shall be deemed rescinded in its entirety without any required action on
the part of Stockholder.
SECTION 5. No Solicitation
     Stockholder agrees that, during the Specified Period, Stockholder shall
not, without limiting the last sentence of Section 3.1, directly or indirectly,
take or authorize to be taken any action that the Company is prohibited from
taking or authorizing to be taken pursuant to Section 4.3 of the Merger
Agreement.
SECTION 6. Representations and Warranties of Stockholder
     Stockholder hereby represents and warrants to Parent as follows as of the
date hereof:
     6.1 Authorization, etc. Stockholder has all requisite power, capacity and
authority to execute and deliver this Agreement and the Proxy and, with respect
to the Subject Securities not transferred in accordance with Section 2.3 hereof,
to grant the rights to Parent set forth herein and therein and to perform
Stockholder’s obligations hereunder. This Agreement and the Proxy have been duly
executed and delivered by Stockholder and, assuming the due authorization,
execution and delivery of this Agreement by Parent, constitute legal, valid and
binding obligations of Stockholder, enforceable against Stockholder in
accordance with their terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
     6.2 No Conflicts or Consents.
          (a) The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not: (i) conflict with or violate any Legal Requirement or
Order applicable to Stockholder or by which Stockholder or any of Stockholder’s
properties is or may be bound or affected; or (ii) result in the creation of any
encumbrance or restriction on any of the Subject Securities Owned by
Stockholder, in each case except for any conflict, violation or encumbrance that
would not, individually or in the aggregate, adversely affect Stockholder’s
ability to exercise his, her or its

4



--------------------------------------------------------------------------------



 



voting power under Section 3.1 or grant the Proxy pursuant to Section 3.2 or
otherwise grant to Parent the rights granted hereby.
          (b) The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not, require any approval or other Consent of any Person.
     6.3 Title to Securities. As of the date of this Agreement: (a) Stockholder
holds of record (free and clear of any restrictions or other Encumbrances that
would adversely affect Stockholder’s ability to exercise his, her or its voting
power under Section 3.1, grant the Proxy pursuant to Section 3.2 or otherwise
grant to Parent the rights granted hereby and comply with all of the terms
hereof) the number of outstanding shares of Company Common Stock set forth under
the heading “Shares Held of Record” on the signature page hereof;
(b) Stockholder holds the options, restricted stock units, warrants and other
rights to acquire shares of Company Common Stock set forth under the heading
“Options and Other Rights” on the signature page hereof; (c) Stockholder owns
beneficially and not of record (free and clear of any restrictions or other
Encumbrances that would adversely affect Stockholder’s ability to exercise his,
her or its voting power under Section 3.1, grant the Proxy pursuant to
Section 3.2 or otherwise grant to Parent the rights granted hereby and comply
with all of the terms hereof)the additional securities of the Company set forth
under the heading “Additional Securities Beneficially Owned” on the signature
page hereof; and (d) Stockholder does not directly or indirectly Own any shares
of capital stock or other securities of the Company, or any option, restricted
stock unit, warrant or other right to acquire (by purchase, conversion or
otherwise) any shares of capital stock or other securities of the Company, other
than the shares and options, restricted stock units, warrants and other rights
set forth on the signature page hereof.
SECTION 7. Miscellaneous
     7.1 Stockholder Information. Stockholder hereby agrees to permit Parent and
Merger Sub to publish and disclose in the Form S-4 Registration Statement
Stockholder’s identity and ownership of shares of Company Common Stock and a
description of Stockholder’s obligations under this Agreement.
     7.2 Further Assurances. During the Specified Period, Stockholder shall
execute and deliver such additional transfers, assignments, endorsements,
proxies, consents and other instruments as Parent may reasonably request to
carry out the purpose and further the intent of this Agreement.
     7.3 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.
     7.4 Notices. Any notice or other communication required or permitted to be
delivered to either party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when received at the address or
facsimile telephone number set forth beneath the name of such party below (or at
such other address or facsimile telephone number as such party shall have
specified in a written notice given to the other party):

5



--------------------------------------------------------------------------------



 



if to Stockholder:
at the address set forth on the signature page hereof; and
if to Parent:
Brocade Communications Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Attn: General Counsel
Fax: (408) 333-5630
     7.5 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the invalid or unenforceable term
or provision in any other situation or in any other jurisdiction. If a final
judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, the parties hereto
agree that the court making such determination shall have the power to limit
such term or provision, to delete specific words or phrases or to replace such
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be valid and enforceable as so
modified. In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term or provision.
     7.6 Entire Agreement. This Agreement, the Proxy and any other documents
referred to herein or delivered pursuant hereto constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings between the parties with
respect thereto and are not intended to confer, and shall not be construed as
conferring, upon any person other than the parties hereto any rights or remedies
hereunder. No addition to or modification of any provision of this Agreement
shall be binding upon either party unless made in writing and signed by both
parties.
     7.7 Assignment; Binding Effect. Except as provided herein, neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by Stockholder, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be void. Subject to the
preceding sentence, this Agreement shall be binding upon Stockholder and
Stockholder’s heirs, estate, executors, successors and assigns, and shall inure
to the benefit of Parent and its successors and assigns. Without limiting any of
the restrictions set forth in Section 2, Section 3 or elsewhere in this
Agreement, this Agreement shall be binding upon any Person to whom any Subject
Securities are transferred. Nothing in this Agreement is intended to confer on
any Person (other than Parent and its successors and assigns) any rights or
remedies of any nature.

6



--------------------------------------------------------------------------------



 



     7.8 Independence of Obligations. The covenants and obligations of
Stockholder set forth in this Agreement shall be construed as independent of any
other agreement or arrangement between Stockholder, on the one hand, and the
Company or Parent, on the other. The existence of any claim or cause of action
by Stockholder against the Company or Parent shall not constitute a defense to
the enforcement of any of covenants or obligations of Stockholder under this
Agreement. Nothing in this Agreement shall be construed as limiting any of the
rights or remedies of Parent under the Merger Agreement or any of the rights or
remedies of the Company or Parent or any of the obligations of Stockholder under
any agreement between Stockholder and Parent or any certificate or instrument
executed by Stockholder in favor of Parent; and nothing the Merger Agreement or
in any other such agreement, certificate or instrument shall limit any of
Stockholder’s obligations, or any of the rights or remedies of Parent, under
this Agreement.
     7.9 Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached.
Stockholder agrees that, in the event of any breach or overtly threatened breach
by Stockholder of any covenant or obligation contained in this Agreement, Parent
shall be entitled (in addition to any other remedy that may be available to it,
including monetary damages) to seek and obtain (a) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (b) an injunction restraining such breach or overtly threatened
breach. Stockholder further agrees that neither Parent nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 7.9, and Stockholder irrevocably waives any right he or it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.
     7.10 Non-Exclusivity. The rights and remedies of Parent and the Stockholder
under this Agreement are not exclusive of or limited by any other rights or
remedies which it may have, whether at law, in equity, by contract or otherwise,
all of which shall be cumulative (and not alternative).
     7.11 Governing Law; Jurisdiction; Waiver of Jury Trial.
          (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof. In
any action between the parties arising out of or relating to this Agreement or
any of the transactions contemplated by this Agreement each of the parties
irrevocably and unconditionally consents and submits to the jurisdiction and
venue of the Chancery Court of the State of Delaware.
          (b) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY LEGAL PROCEEDING (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) RELATING TO THIS AGREEMENT OR THE PROXY OR THE ENFORCEMENT OF ANY
PROVISION OF THIS AGREEMENT OR THE PROXY.
     7.12 Counterparts; Electronic Transmission. This Agreement may be executed
in separate counterparts, each of which when so executed and delivered shall be
an original, but all

7



--------------------------------------------------------------------------------



 



such counterparts shall together constitute one and the same instrument. The
exchange of a fully executed Agreement (in counterparts or otherwise) by
facsimile or by electronic delivery shall be sufficient to bind the parties to
the terms of this Agreement.
     7.13 Captions. The captions contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
     7.14 Waiver. No failure on the part of any party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. No party hereto shall not be deemed to have
waived any claim available to such party arising out of this Agreement, or any
power, right, privilege or remedy of such party under this Agreement, unless the
waiver of such claim, power, right, privilege or remedy is expressly set forth
in a written instrument duly executed and delivered on behalf of such party; and
any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.
     7.15 Construction.
          (a) For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.
          (b) The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
          (c) As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
          (d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
[Remainder of page intentionally left blank.]

8



--------------------------------------------------------------------------------



 



     In Witness Whereof, Parent and Stockholder have caused this Agreement to be
executed as of the date first written above.

            Brocade Communications Systems, Inc.
      By /s/ Tyler Wall       Title Vice President and General Counsel         
    Stockholder
      /s/ Bobby R. Johnson, Jr.       Signature      Bobby R. Johnson Jr.    
Printed Name     

         
 
  Address:   7175 Brisbane Ct.
 
       
 
       
 
      San Jose, CA 95129
 
       
 
       
 
       
 
       
 
       
 
  Facsimile:    
 
       

                  Additional Securities Shares Held of Record   Options and
Other Rights   Beneficially Owned 11,018,223   1,300,000   0

Signature Page to Voting Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form Of Irrevocable Proxy
     The undersigned stockholder (the “Stockholder”) of Foundry Networks, Inc.,
a Delaware corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints and constitutes Tyler Wall, Tom MacMitchell
and Brocade Communications Systems, Inc., a Delaware corporation (“Parent”), and
each of them, the attorneys and proxies of the Stockholder, with full power of
substitution and resubstitution, to vote and exercise all voting rights (to the
fullest extent of the Stockholder’s rights to do so) with respect to: (i) the
outstanding shares of capital stock of the Company owned of record by the
Stockholder as of the date of this proxy, which shares are specified on the
final page of this proxy; and (ii) any and all other shares of capital stock of
the Company which the Stockholder may acquire of record on or after the date
hereof. (The shares of the capital stock of the Company referred to in clauses
“(i)” and “(ii)” of the immediately preceding sentence are collectively referred
to as the “Shares.”) Upon the execution hereof, all prior proxies given by the
Stockholder with respect to the voting of any Shares inconsistent with the terms
of this proxy and Section 3.1 of the Voting Agreement (as defined below) are
hereby revoked, and the Stockholder agrees that no subsequent proxies will be
given with respect to the voting of any Shares inconsistent with the terms of
this proxy and Section 3.1 of the Voting Agreement until after the Termination
Date.
     This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for Stockholder’s performance under, the Voting
Agreement, dated as of the date hereof, between Parent and the Stockholder (the
“Voting Agreement”), and is granted in consideration of Parent entering into the
Agreement and Plan of Merger, dated as of the date hereof, among Parent, Falcon
Acquisition Sub, Inc., a wholly-owned subsidiary of Parent, and the Company (the
“Merger Agreement”). This proxy will terminate on the Termination Date (as
defined in the Voting Agreement). Capitalized terms used in this Proxy and not
defined in this Proxy have the meanings set forth in the Voting Agreement.
     Each of the attorneys and proxies named above will be empowered, and may
exercise this proxy, to vote the Shares at any time until the Termination Date
at any meeting of the stockholders of the Company, however called, and in
connection with any written action by consent of stockholders of the Company:
          (e) in favor of the adoption of the Merger Agreement, in favor of the
Merger and in favor of any other action reasonably necessary to facilitate the
Merger; and
          (f) against the following actions (other than the Merger and the
transactions contemplated by the Merger Agreement): (A) any reorganization,
recapitalization, dissolution or liquidation of the Company or any subsidiary of
the Company; and (B) any Acquisition Proposal (including any Superior Offer) and
any other action that is intended, or that would reasonably be expected, to
impede, interfere with, discourage, frustrate, delay, postpone, prevent or
adversely affect the Merger or any of the other transactions contemplated by the
Merger Agreement.
     The Stockholder may vote the Shares on all other matters not referred to in
this proxy, and the attorneys and proxies named above may not exercise this
proxy with respect to such other matters.

B-1



--------------------------------------------------------------------------------



 



     This proxy shall be binding upon the heirs, estate, executors, successors
and assigns of the Stockholder (including any transferee of any of the Shares).
     Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions of this proxy or the validity or
enforceability of the invalid or unenforceable term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this proxy is
invalid or unenforceable, the court making such determination shall have the
power to limit such term or provision, to delete specific words or phrases or to
replace such term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this proxy shall be valid and enforceable
as so modified.
Dated: July 21, 2008

            Stockholder
      /s/ Bobby R. Johnson, Jr.       Signature      Bobby R. Johnson, Jr.     
  Number of shares of common stock of the Company owned
of record as of the date of this proxy:

11,018,223  

Signature Page to Proxy

